En Juez Asociado Señoe Aldeey,
emitió la opinión del tribunal.
La sucesión apelante fue condenada a pagar cierta canti-dad de dinero al apelado por los servicios profesionales que prestó como médico al causante de dicha sucesión; y se alega como motivo de este recurso que la sentencia apelada no está sostenida por la evidencia.
La prueba en cnanto al becbo fundamental en este pleito fue contradictoria y consistió en la declaración del demandante y en un testigo de la sucesión demandada. El demandante declaró que es médico y que estando en esta ciudad de San Juan, donde vive, se encontró en el laboratorio de medicina tropical con don Adolfo Ortiz, yerno de don Emiliano Cintrón Berrios, y le dijo don Adolfo que quería fuese a Yabucoa para ver a su suegro que estaba enfermo, como así lo hizo teniendo allí una consulta con los médicos que lo asistían; y negó que hubiera hecho ese viaje para otro asunto. Adolfo Ortiz declaró que se encontró en San Juan en el laboratorio de medicina tropical con el demandante quien le preguntó en qué andaba y al contestarle que en unos análisis de la sangre de su suegro, que estaba -enfermo, le dijo el demandante que le gustaría verlo porque era amigo suyo y que si su automóvil estuviera bueno iría, a lo que el testigo le contestó que podía ir en el automóvil que él tenía y así arreglarían un asunto de una finca que le había comprado, y fueron a Yabucoa donde el demandante estuvo en la casa del enfermo, lo visitó y habló con los médicos que lo asistían.
La sentencia apelada resuelve ese conflicto de la eviden-cia en contra de la sucesión demandada pues siendo favorable al demandante entendió la corte ser cierto que don Alfonso Ortiz pidió al médico demandante que fuese a vi-sitar al enfermo; y dado el parentesco tan próximo entre Ortiz y el enfermo pudo la corte estimar que aquél obraba *634como agente o como representante de sn suegro, y por esto pndo la corte estimar qne el demandante fné requerido por don Emiliano Berrios Cintrón y declarar como declaró pro-bada la alegación de la demanda becha en ese sentido.
El otro motivo de error se funda en no haber sido admi-tida como evidencia en el juicio copia de una carta que el administrador judicial de la sucesión demandada envió al demandante expresándole los motivos por los cuales no sa-tisfacía la cuenta que pasó a la sucesión por asistencia mé-dica a don Emiliano Berrios Cintrón, pero es innecesario que decidamos esa cuestión porque dicha carta no contiene materia que no fuera declarada por don Alfonso Ortiz.

La sentencia apelada debe ser confirmada.

El Juez Presidente Sr. del Toro no tomó parte en lá re-solución de este caso.